In an action to foreclose a mortgage, the defendant Zorka I. Bekerus appeals from a judgment of the Supreme Court, Westchester County (Wood, J.), dated March 10, 1999, which, after a non-jury trial, is in favor of the plaintiff and against her in the principal sum of $310,295.23, including an award of an attorney’s fee in the sum of $68,837.30.
Ordered that the judgment is modified, on the facts and as a matter of discretion, by deleting the provision thereof awarding the plaintiff an attorney’s fee in the sum of $68,837.30; as so modified, the judgment is affirmed, without costs or disbursements.
The respondent established its entitlement to foreclose on the mortgage by producing proof at trial of the appellant’s default in payment. Contrary to the appellant’s contention, the trial court properly exercised its discretion in limiting the cross-examination by the appellant’s counsel (see, Linker v Sears Roebuck & Co., 232 AD2d 613; Ingebretsen v Manha, 218 AD2d 784). The court erred, however, in awarding an attorney’s fee, as the respondent failed to demonstrate the nature and extent of the services provided, or that the fee requested was reasonable (see, Centre Great Neck Co. v Penn Encore, 255 AD2d 543; Sand v Lammers, 150 AD2d 355, 356).
The appellant’s remaining contentions are without merit. Ritter, J. P., Santucci, Florio and H. Miller, JJ., concur.